Citation Nr: 1829568	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  11-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran had active duty service from February 1976 to January 1988.  He also had additional prior National Guard Service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi in April 2015.  A transcript of that hearing has been associated with the claims file.

In July 2015 and June 2016, the Board remanded this matter for additional development.  In November 2017, the Board requested a specialist opinion in a letter to the Veterans Health Administration (VHA).  This opinion was rendered in January 22, 2018.  On January 29, 2018, a letter was sent to the Veteran notifying him that an opinion had been received and enclosing that medical opinion.  The Veteran was notified that he had 60 days to respond.  In February 2018, the Veteran submitted a Medical Opinion Response Form stated that he had no further arguments or evidence to submit and requested the Board to immediately proceed with the adjudication of his appeal.  Furthermore, a March 2018 an Informal Hearing Presentation from the Veteran's representative was received.  Accordingly, the Board may proceed to adjudicate the claim on appeal.


FINDINGS OF FACT

1.  The Veteran's left ankle disorder is not related to active service.

2.  The Veteran's back disorder is not related to active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

At the outset, the Board notes that neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. The Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  8 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he injured both his left ankle and low back during service and that he has had pain since that time.  At a 2015 Board hearing, he reported that he injured his back when he fell from a tank.  He stated that he injured his left ankle while playing softball in service.  He asserts that he did not seek treatment prior to the 1990s as he did not have insurance.

The Veteran's service treatment records (STRs) document two ankle sprains, one in April 1977 and one in April 1983.  Additional, muscle strain of the back was noted in August 1981.  At the service discharge report of medical history, the Veteran denied bone, joint or other deformity, recurrent back pain, foot trouble, and lameness.  In a service discharge report of medical examination, clinical evaluation noted normal lower extremities and spine.

A review of the post-service treatment records from October 2009 to April 2016 yielded no references to treatment and that this suggested the Veteran did not have a left ankle disorder that required evaluation or treatment. 

Multiple VA examination opinions are of record.  First, according to a June 2011 VA examination report, the VA examiner provided negative nexus opinions regarding the left ankle and back, finding that the Veteran's history was at odds with the STRs and that the current conditions were common occurrences due to age and were independent of military service.  The examiner also noted that multiple examinations during service did not show any evidence of left ankle or back disorders.  In addition, November 2015 VA examinations and opinions were provided.  The VA examiner opined that neither condition was related to active service, noting the lack of continuity of care after service discharge.  New opinions were issued in July 2016 regarding the Veteran's back and ankle disorders.  The VA examiner opined that the disorders were unrelated to service, noting the Veteran's post-service strenuous jobs.  

In a November 2017 VHA request, the Board determined that although the VA examiners provided a thorough discussion of some evidence and medical literature, the VA examiners failed to expressly consider particular information.

As such, in November 2017, the Board requested a VHA opinion from a medical expert whether it was at least as likely as not (50 percent or greater probability) that any back or left ankle disorder had onset in, or was otherwise related to, the Veteran's military service.  The medical expert providing the VHA opinion was requested to specifically address the following: 1) the service treatment records, including those dated in April 1977, April 1983, and August 1981, and the multiple Reports of Medical Examination and Reports of Medical History; 2) the 2011 VA examination; 3) the November 2015 VA examination: 4) the July 2016 VA opinions; 5) the Veteran's May 2011 lay statements; 6) the Veteran's April 2015 Board testimony that he has experienced back pain since service; and 7) the 2015 Disability Benefits Questionnaires.

In January 2018, Dr. T, an Attending Orthopedics Surgeon at a VA Medical Center, provided a comprehensive report of findings and etiological opinion upon review of the evidence of record, including the Veteran's lay statements, and addressed each piece of evidence identified by the Board. 

The Board finds that service connection is not warranted for a left ankle disorder or for a back disorder. Assuming the presence of current disabilities for each, and in-service injuries, the issue for both claims is the presence of nexus.

Regarding the left ankle disorder, Dr. T opined that it was not at least as likely as not related to active service.  Dr. T noted that the second in-service sprain in 1983 was noted as the mildest type, that there were no further complaints during the 4 years of service, and that at service discharge, the Veteran did not report any ankle symptoms and the clinical evaluation of the lower extremities was normal.  Thus, Dr. T found that the sprain healed without sequelae.  Dr. T noted the Veteran's lay statements of pain since service, noting that this meant that a relationship to service was within medical possibility.  

The Board finds, however, that the Veteran's lay statements in this regarding are competent but not credible.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  These statements are in conflict with the service discharge documents and the lack of any complaints regarding the left ankle in post-service VA treatment records.  Accordingly, the Board finds the VHA opinion significantly probative, as the examiner reviewed and addressed the requested evidence and provided a supporting explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Veteran has also asserted that his left ankle is related ot the in-service incident.  Although he Veteran is competent to report any lay observable symptoms as noted above, he is not competent to provide such a nexus opinion as the relationship of a current ankle disorder to an injury over 30 years prior is not capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that competent medical evidence is not necessarily required for etiology or diagnosis purposes); but see Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Accordingly, the evidence of record does not indicate an in-service left ankle diagnosis, arthritis within one year, or that any current left ankle disorder is otherwise related to active service and service connection is not warranted.

Regarding the Veteran's back disorder, Dr. T opined that the back disorder less likely than not had its onset in, is otherwise related to, or is causally or etiologically related to his military service.  Dr. T explained that the Veteran had other likely causes of his low back pain, that the etiology of low back pain and degenerative spine disease is multifactorial, including with hereditary/genetic factors playing a dominant role, the male gender, and smoking (the Veteran was a smoker since the age of 29).  Dr. T acknowledged the incidents noted in the STRs, but noted that due to the negative findings at the discharge examination, this was consistent with a healed injury at that time, which was consistent with the natural history of a strain which is a condition that did not result in permanent damage.  Dr. T also noted reports of back pain in the post-service treatment records beginning in 2009, the Veteran's May 2011 lay statements and the hearing testimony, meant that a nexus relations hips was within the realm of medical possibility.  However, Dr. T stated that after considering the evidence collectively, it was less likely that the Veteran's current back condition was related to his military service.

The Board finds this opinion significantly probative as it was based upon a thorough review of the evidence, addressed the requested evidence, and provided a supporting explanation.  See Prejean, 13 Vet. App. at 448-9; Nieves-Rodriguez, 22 Vet. App. at 302-04.  Furthermore, the Board finds the Veteran's reports of back pain since service competent but not credible.  See Washington, 19 Vet. App. at 368; Caluza, 7 Vet. App. at 511 (1995).  These statements are in conflict with the service discharge documents that note a normal clinical evaluation of the spine and the Veteran's express denial of recurrent back pain.  

Finally, the Veteran has stated his back pain is related to active service.  Although the Veteran is competent to report any lay observable symptoms as noted above, he is not competent to provide such a nexus opinion as the relationship of a current back disorder to an injury over 30 years prior is not capable of lay observation.  See Davidson, 581 F.3d at 1316; but see Barr, 21 Vet. App. at 310; Charles, 16 Vet. App. at 374.  Accordingly, the evidence of record does not indicate an in-service diagnosis of back arthritis or other chronic condition, arthritis within one year, or that any current back disorder is otherwise related to active service and service connection is not warranted.

As the preponderance of evidence is unfavorable to the claims, service connection for disorders of a left ankle and back is not warranted, and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a back disorder is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


